Roberts, J.
As to the credibility of the witnesses, in case of conflict or apparent contradiction, we think the judge below in far better situation to determine than this court, and therefore, generally, great deference must be paid to the construction placed upon it by him, as discovered in the judgment he has pronounced.
Thus regarding the facts, then, as presented in this case, we are of opinion that they show, with reasonable certainty, that the prisoner has been guilty of murder with express malice, and that therefore we cannot say that the judge erred in refusing bail.
*53The legal principles applicable to this case are developed in the ease of McCoy v. The State, just decided.
Judgment affirmed.